UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 5/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. May 31, 2015 (Unaudited) Common Stocks99.1% Shares Value ($ Automobiles & Components1.8% Delphi Automotive 194,017 16,875,599 Tesla Motors 67,924 a,b 17,035,339 Capital Goods6.8% Danaher 255,901 22,089,374 Honeywell International 350,994 36,573,575 Precision Castparts 113,869 24,098,096 Raytheon 170,915 17,648,683 United Technologies 203,520 23,846,438 Commercial & Professional Services1.2% Tyco International 553,630 Consumer Durables & Apparel3.1% Hanesbrands 544,621 17,351,625 NIKE, Cl. B 280,802 28,549,139 Under Armour, Cl. A 140,124 b 10,987,123 Consumer Services1.2% McDonald's 235,132 Diversified Financials3.5% Ameriprise Financial 135,424 16,872,476 BlackRock 59,656 21,820,972 Intercontinental Exchange 104,489 24,740,905 Energy4.3% EOG Resources 274,710 24,364,030 Kinder Morgan 425,157 17,639,764 Schlumberger 402,503 36,535,197 Food & Staples Retailing1.4% CVS Health 244,545 Food, Beverage & Tobacco7.9% Archer-Daniels-Midland 375,353 19,837,406 Coca-Cola Enterprises 544,892 24,100,573 ConAgra Foods 579,127 22,360,093 Mondelez International, Cl. A 698,359 29,044,751 PepsiCo 525,029 50,628,546 Health Care Equipment & Services3.8% Boston Scientific 1,055,092 b 19,276,531 McKesson 132,537 31,441,752 UnitedHealth Group 153,227 18,419,418 Household & Personal Products1.5% Estee Lauder, Cl. A 325,046 Insurance1.3% Marsh & McLennan 407,110 Materials2.1% Dow Chemical 372,102 19,375,351 Martin Marietta Materials 126,999 18,924,121 Media5.1% AMC Networks, Cl. A 199,928 b 15,712,341 CBS, Cl. B 384,173 23,711,158 Comcast, Cl. A 621,350 36,324,121 Interpublic Group of Companies 847,838 17,312,852 Pharmaceuticals, Biotech & Life Sciences12.0% Actavis 112,107 b 34,395,549 Alexion Pharmaceuticals 123,565 b 20,244,890 Biogen 79,578 b 31,591,670 Bristol-Myers Squibb 373,060 24,099,676 Celgene 208,758 b 23,890,266 Illumina 98,722 b 20,344,630 Mallinckrodt 145,740 b 18,864,586 Regeneron Pharmaceuticals 48,551 b 24,885,301 Vertex Pharmaceuticals 176,819 b 22,684,109 Retailing8.6% Amazon.com 115,947 b 49,767,931 Dollar Tree 266,210 b 19,963,088 Home Depot 326,193 36,344,424 Priceline Group 26,075 b 30,560,943 Ulta Salon, Cosmetics & Fragrance 137,114 b 20,926,339 Semiconductors & Semiconductor Equipment1.2% Avago Technologies 146,296 Software & Services21.4% Accenture, Cl. A 185,445 17,810,138 Adobe Systems 249,245 b 19,712,787 Akamai Technologies 290,733 b 22,174,206 Cognizant Technology Solutions, Cl. A 340,359 b 22,028,034 Facebook, Cl. A 626,001 b 49,573,019 Fortinet 496,916 b 19,906,455 Google, Cl. A 60,768 b 33,138,006 Google, Cl. C 71,174 b 37,872,397 Intuit 212,197 22,100,318 LinkedIn, Cl. A 78,832 b 15,366,722 Oracle 988,129 42,973,730 salesforce.com 422,396 b 30,729,309 Splunk 157,623 b 10,658,467 Visa, Cl. A 727,775 49,983,587 Technology Hardware & Equipment7.6% Apple 886,596 115,505,727 Cisco Systems 853,767 25,023,911 Telecommunication Services2.2% Verizon Communications 814,683 Transportation1.1% FedEx 112,346 Total Common Stocks (cost $1,358,495,738) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,564,796) 31,564,796 c Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,243,769) 1,243,769 c Total Investments (cost $1,391,304,303) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At May 31, 2015, the value of the fund's securities on loan was $1,216,129 and the value of the collateral held by the fund was $1,243,769. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2015, net unrealized appreciation on investments was $461,584,400 of which $469,065,145 related to appreciated investment securities and $7,480,745 related to depreciated investment securities. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 21.4 Pharmaceuticals, Biotech & Life Sciences 12.0 Retailing 8.6 Food, Beverage & Tobacco 7.9 Technology Hardware & Equipment 7.6 Capital Goods 6.8 Media 5.1 Energy 4.3 Health Care Equipment & Services 3.8 Diversified Financials 3.5 Consumer Durables & Apparel 3.1 Telecommunication Services 2.2 Materials 2.1 Automobiles & Components 1.8 Money Market Investments 1.8 Household & Personal Products 1.5 Food & Staples Retailing 1.4 Insurance 1.3 Commercial & Professional Services 1.2 Consumer Services 1.2 Semiconductors & Semiconductor Equipment 1.2 Transportation 1.1 † Based on net assets. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,798,418,089 - - Equity Securities - Foreign Common Stocks+ 21,662,049 - - Mutual Funds 32,808,565 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2015 By: /s/ James Windels James Windels Treasurer Date: July 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
